DISSENTING  OPINION
No. 04-01-00493-CV
IN THE INTEREST OF R.H., et al., Children
From the 225th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-PA-00420
Honorable David Berchelmann, Jr., Judge Presiding (1)
Opinion by: Phil Hardberger, Chief Justice
Dissenting opinion by:  Sandee Bryan Marion, Justice
 
Sitting:	Phil Hardberger, Chief Justice
		Catherine Stone, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:  March 13, 2002

	I must respectfully dissent because I do not believe that the Craddock rule applies.  This was
not, in my opinion, a post-answer "default" because the appellant's counsel appeared and participated
at the trial.  Accordingly, I would conclude that the trial court did not abuse its discretion in denying
the appellant's motion for new trial.
							Sandee Bryan Marion, Justice
PUBLISH
1. The Honorable Peter Sakai presided over the hearing, and his recommendations were adopted by the
Honorable David Berchelmann, Jr.